DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 3/1/21 is acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it appears to exceed 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-13 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2006-192420 A.
Regarding claim 8, JP ‘420 discloses an analytical pretreatment column, which is filled with an inorganic type filler of a double pore structure having through pores (corresponding to "through holes") with a number average diameter in the range of 0.5-25 pm, and mesopores (corresponding to "pores") with number average diameter in the range of 2-50 nm, wherein silica is the main component and the number average particle size thereof is 10 pm to 1000 pm (see claims 1, 4 and 5); document 1 also discloses heavy metals, peptides, proteins, and the like as adsorption target substances (see paragraph [0051]) . Here, based on these disclosures, it is found that the inorganic filler includes a case where the most frequent hole size of the through pores and the mesopores is in the range specified in the present application. Furthermore, document 1 indicates that the inorganic filler can be made into particles by pulverizing a rod-form material or a gel, and that when one wishes to change the adsorption characteristics of the surface, the surface is coated with an organic compound such as an organic metal compound, a clathrate compound, a protein or a sugar (see paragraphs [0038], [0039], [0046], and [0047]).
Regarding claims 9-13, JP ‘420 discloses a particulate inorganic filler having through pores of 2 pm, mesopores of 9 nm and an average particle size of 80 pm (Example 2); document 1 also (example 3) discloses a particulate inorganic filler having through pores of 20 pm, mesopores of 6 nm and an average particle size of 380 pm (see examples 2, 3, table 1), indicates that sample solutions were supplied with a linear speed of 8.8 cm/min to 35.4 cm/min for the inorganic filler of example 2, and with a linear speed of 17.7 cm/min to 70.8 cm/min for the inorganic filler of example 3 (see paragraphs [0082], [0086]), and indicates that the format of the column is an inner diameter of 12 mm and an internal volume of 6 ml (see paragraph [0064]). Here, while the relationship between the upper limit value D for the particle size and the contact time is not explicitly disclosed in JP ‘240, on the basis of the above disclosures, it is found that the inorganic filler disclosed in document 1 satisfies the conditions set forth in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD M JOHNSON whose telephone number is (571)272-1352.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDWARD M. JOHNSON
Primary Examiner
Art Unit 1736



/EDWARD M JOHNSON/Primary Examiner, Art Unit 1736